Citation Nr: 1414688	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to ratings in excess of 10 percent for lumbar strain prior to October 28, 2013, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1995 to August 1999, February 2001 to August 2002, and from January to September 2003.  She had a period of active duty for training from August to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar strain, and assigned a 0 percent rating for it, effective December 8, 2006.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, by rating action dated October 2007, assigned a 10 percent rating, effective August 29, 2007.  This case was initially before the Board in October 200 when it was remanded for additional development of the record.  In a February 2012 decision, the Board assigned a 10 percent rating for lumbar strain, effective December 8, 2006.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2013, granted a Joint Motion to Vacate and Remand (JMR).

In September 2013, the Board again remanded the claim for additional development of the record.  A January 2014 rating action assigned a 20 percent rating for lumbar strain, effective October 28, 2013.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" of the rating remain on appeal.  

[This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]


FINDING OF FACT

Prior to October 28, 2013, forward flexion of the lumbar spine was to 90 degrees; from that date, the Veteran had no more than moderate limitation of motion with no evidence of muscle spasm or ankylosis.  


CONCLUSION OF LAW

Ratings for lumbar strain in excess of 10 percent prior to October 28, 2013 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By letter dated January 2007, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A May 2008 letter provided the criteria for rating her low back disability.  A January 2014 supplemental statement of the case then readjudicated the matters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  As to these issues the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA spine examination in March 2007, the Veteran reported low back pain.  It was noted she was on medication for it as necessary.  She indicated she experienced pain one to two times a year, and she denied any radiation of pain.  Examination showed no spasm, atrophy or guarding.  Knee jerks were 2+ bilaterally.  Forward flexion of the lumbar spine was to 90 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees, bilaterally; and rotation was to 30 degrees, bilaterally.  There was no pain on motion, to include after repetitive use.  There was no additional limitation of motion on repetitive use.  The diagnosis was lumbar strain.  It was reported there were no effects on the Veteran's usual daily activities.

Private medical records show the Veteran presented in May 2007 with chronic low back pain that radiated down her right thigh and buttocks, and was often associated with weakness.  She stated that various treatments had failed to relieve her symptoms.  She noted she was able to do her job and ambulate without difficulty.  Examination showed sensation was intact to light touch, pinprick, vibration and joint position sense.  Muscle strength was full throughout.  She was able to walk on her heels, toes and tandem without difficulty.  The impression was the Veteran had signs and symptoms of radiculopathy in the right lower extremity.  An electromyogram later that month was essentially normal.  There was no electrophysiological evidence for lumbar radiculopathy, lumbar plexopathy, peripheral neuropathy or a primary muscle disorder of the right leg.  

VA outpatient treatment records show the Veteran reported ongoing intermittent low back pain in August 2007.  An examination showed tenderness in the lumbar region.  The assessment was chronic intermittent low back pain.

The Veteran was seen by a private physician in December 2009.  Her gait was normal.  Her range of motion was from the fingertips to the toes.  Extension was to 30 degrees; and rotation was to 45 degrees side to side.  There was no tenderness to palpation along the length of the thoracolumbar spine, posterior iliac spine, sacroiliac joint, sciatic notch or greater trochanters.  Straight leg raising was negative bilaterally. Motor examination was 5/5.  Sensation was intact.  There were no pathological reflexes in the lower extremities.  

On VA spine examination in March 2010, the Veteran complained of daily moderate low back pain with rare numbness in the legs.  She reported she had weekly flare-ups which resulted in additional limitation of motion or other functional impairments of 60 percent.  An examination showed gait was normal.  Ankylosis of the thoracolumbar spine was not present.  A motor examination was 5/5.  Sensation was normal in the lower extremities.  Knee and ankle jerks were normal.  Forward flexion was to 90 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees bilaterally; and rotation was to 30 degrees bilaterally. There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The diagnosis was lumbar spine degenerative disc disease.  

On VA examination of the spine in October 2013, the Veteran reported daily constant pain, averaging 6-7/10.  She denied having flare-ups that impacted the function of the thoracolumbar spine.  Forward flexion was to 40 degrees; extension was to 10 degrees; lateral flexion was to 10 degrees bilaterally; and rotation was to 10 degrees bilaterally.  Pain began at 0 degrees on each motion.  There was no decrease in range of motion on repetitive use testing.  Her functional loss consisted of less movement than normal, weakened movement, excess fatigability and pain on movement.  There was tenderness to palpation over the bilateral paraspinal muscles.  There was no guarding or muscle spasm of the thoracolumbar spine.  Strength was normal.  Reflexes were 2+ in the knees and ankles.  Sensory examination was normal.  Straight leg raising was negative bilaterally.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  She did not have intervertebral disc syndrome.  It was noted she occasionally used a TENS unit.  She stated her low back condition had caused her to miss five days of work the previous year, and three days that year.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is warranted when there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The initial question is whether a rating in excess of 10 percent for lumbar strain is warranted prior to October 28, 2013.  The Veteran's low back disability is rated based on limitation of lumbar spine motion.  There is relatively little information in the record concerning the ranges of lumbar motion.  As noted above, the Veteran had normal range of motion of the lumbar spine on the March 2007 VA examination.  It clearly does not provide a basis for a higher rating.  

The record shows the Veteran sought treatment for her low back from a private physician in May 2007.  While she had complaints involving radiation of pain to her right lower extremity, an examination showed she had normal strength and sensation.  Subsequent testing demonstrated no evidence for lumbar radiculopathy.  She was noted to have lumbar spine tenderness at a VA clinic in August 2007.

She was again seen by a private physician in December 2009.  The examiner only indicated the Veteran could touch the floor with her fingertips, which suggests full flexion, and extension was to 30 degrees.  The complete range of motion was not set out.  

The Veteran again had full range of motion of the lumbar spine on the March 2010 VA examination.  She had objective evidence of pain on motion and pain following repetitive motion.  There were, however, no additional limitations with repetitive motion.  In addition, there was no muscle spasm, guarding, tenderness or weakness.  The Board acknowledges that the JMR indicated this examination was inadequate.  It was noted the examiner failed to address the Veteran's report that she had 60 percent additional limitation of motion during a flare-up.  The Board notes that the examiner report does not specifically state that the Veteran claimed to have 60 percent less motion during a flare-up.  Rather, in response to the question of her impression of the extent of additional limitation of motion or other functional impairment during a flare-up, she said 60 percent.  In any event, the examination findings do not support a rating in excess of 10 percent, even considering pain on motion.

The RO assigned a 20 percent rating for lumbar strain effective October 28, 2013, the date a VA examination that showed the range of motion of the Veteran's lumbar spine had decreased.  The examination revealed forward flexion was to 40 degrees, with a combined range of motion of 90 degrees.  These findings are consistent with the 20 percent rating that was assigned.  The Veteran indicated that flare-ups did not impact the function of the lumbar spine.  Significantly, there was no additional limitation of motion following repetitive use testing.  In order to assign a 40 percent rating, the evidence must show forward flexion to only 30 degrees or ankylosis of the entire thoracolumbar spine.  [Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).]  As such are not shown, a higher rating under the General Formula is not warranted.  The Board acknowledges that the medical records clearly reflect the Veteran continues to experience low back pain and limitation of motion of the lumbar spine.  The fact remains, however, that all examinations show the Veteran retains at least some motion of the lumbar spine and, therefore, it is not ankylosed.

The Board has considered whether a higher rating may be assigned under alternate rating criteria, i.e., based on incapacitating episodes.  However, the record does not show that the low back disability has required bed rest prescribed by a physician.  Thus, there is no basis for rating based on incapacitating episodes.

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board notes that while the examiner on the October 2013 VA examination that there was pain on motion, it was also reported there was no spasm.  There was also no additional limitation of motion on repetitive testing.  The Board concludes such pain does not warrant a higher rating, and is contemplated by the ratings that have been assigned,

The Veteran is competent to report symptoms she experiences, to include pain and limitation of motion, and the Board finds her to be credible.  However, her own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for lumbar strain prior to October 28, 2013, or a rating in excess of 20 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for lumbar strain, prior to October 28, 2013, or for a rating in excess of 20 percent from that date.  


ORDER

Ratings for lumbar strain in excess of 10 percent prior to October 28, 2013, and in excess of 20 percent from that date are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


